Citation Nr: 0302947	
Decision Date: 02/18/03    Archive Date: 02/24/03

DOCKET NO.  97-10 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left index finger 
disorder.  

(The issue of entitlement to service connection for 
lumbosacral strain is being developed and will be the subject 
of a later decision.).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 


INTRODUCTION

The appellant had active service from September 1975 to 
August 1979.  

This case comes before the Board of Veterans Appeals (Board), 
on appeal from rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board is undertaking additional development on the issue 
entitlement to service connection for lumbosacral strain 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.  

The Board notes that the RO, by rating decision dated in 
November 1996, granted service connection for a fracture of 
the eleventh rib.  The appellant's January 1997 notice of 
disagreement and the February 1997 VA Form 9 pertained to 
service connection for a fracture of the eleventh rib, a 
benefit which had already been granted.  The January 1997 
statement of the case informed him that service connection 
had been granted for a fracture of the eleventh rib.  Thus, 
the issue of service connection for a fracture of the 11th 
rib is not before the Board.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).

In his February 1997 substantive appeal, VA Form 9, the 
appellant indicated that he desired a hearing before a member 
of the Board.  In a statement received in March 1998, the 
appellant stated that he no longer desired a hearing before a 
member of the Board.  Instead, he requested a hearing at the 
RO.  The appellant was afforded a hearing before a hearing 
officer at the RO in March 2000.  A transcript of the hearing 
has been associated with the claims folder.  

In March 2000, the appellant stated that he desired to 
withdraw the issue of entitlement to service connection for a 
kidney disorder.  Thus, this issue is withdrawn.  38 C.F.R. 
§ 20.204(b) (2002).  


FINDINGS OF FACT

1.  Residuals of a left index finger fracture, to include 
deformity and limited motion, were noted on the service 
entrance examination report, dated in September 1975.  

2.  The evidence establishes that residuals of a left index 
finger fracture, to include deformity and limited motion, 
underwent an increase in severity during service.  


CONCLUSIONS OF LAW

1.  Residuals of a left index finger, to include deformity, 
limitation of motion, and loss of function, preexisted 
service and there is no presumption of soundness at entry in 
September 1975.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 
3.304 (2002).

2.  Residuals of a left index finger, to include deformity, 
limitation of motion, and loss of function, were aggravated 
during service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The September 1975 service entrance examination notes an old 
fracture of the left index finger with residual deformity and 
loss of flexion.  The accompanying medical history notes a 
left index finger deformity and limitation of function.  His 
upper extremities were assigned a physical profile of "2." 

An October 1975 record of treatment notes complaints of pain 
in the index finger of the left hand.  The appellant reported 
having traumatized the finger during a tug of war contest.  
He had a fairly good range of motion without pain.  He was 
referred for immobilization with a splint.  On October 15, it 
was noted that he removed the splint to shower.  While 
replacing the splint, he put an inward twist on the 2nd 
digit.  There was blue-black discoloration and edema.  The 
splint was reapplied.  An October 1975 orthopedic referral 
notes that the appellant had had surgery on the left index 
finger in 1972.  Pins were noted to have been put into the 
bones to straighten the finger.  The appellant related that 
the pins had been removed about two months later and that he 
had been getting along well until the injury during the tug 
of war contest earlier that month.  No fracture was noted to 
have been seen on x-ray examination.  The assessment was 
stable proximal interphalangeal joint.  Flexion was 0-45 
degrees and extension had a slight lag in the distal 
interphalangeal joint.  

A January 1976 report of examination shows that the upper 
extremities and musculoskeletal system were normal.  On the 
accompanying medical history report the examiner made note of 
a left 1st finger proximal interphalangeal injury.  

A treatment record dated in July 1976 notes that the 
appellant was in a motorcycle accident.  Some swelling in the 
left index finger was noted.  The appellant stated that the 
left index finger had been giving him throbbing pain since 
the accident.  The examiner reported that the finger was 
swollen and tender, with blue discoloration.  The assessment 
was bruise resolving; no fracture was noted to have been seen 
on x-ray examination.  Another July 1976 record of treatment 
notes complaints of inability to flex the left index finger 
completely.  Deformity of the finger with dorsal tendon 
contracture from surgery and injury was noted.  An August 
1976 record of treatment notes that he still did not have 
complete range of motion of the left index finger and was 
lacking lateral extension and some flexion.  An August 1976 
orthopedic referral notes that he had limitation of total 
extension and flexion.  

The August 1979 separation examination report shows that the 
upper extremities and musculoskeletal system were normal.  On 
the accompanying medical history, he indicated that he had or 
had had bone, joint or other deformity.  He stated that his 
finger had been operated on at the age of 16.  

On VA examination in April 1997, the appellant reported a 
history of having injured his finger at age 12, at which time 
there was an open fracture with subsequent surgery.  He 
stated that after it healed, it returned to normal function.  
He reported an injury to his finger during service in boot 
camp, and thereafter in 1978 in a motor vehicle accident.  A 
well-healed scar on the dorsum of the proximal phalanx was 
attributed to the injury at age 12.  X-ray examination of the 
left finger revealed tiny bony excrescence based along the 
lateral shaft of the 2nd proximal phalanx.  The relevant 
diagnosis was residual deformity with limitation of motion of 
the proximal interphalangeal joint of the left index finger 
with small hypesthesia involving the distal phalanx on the 
palmar surface. 

On VA examination in September 1998, the appellant reported a 
history of a fracture to his left index finger at the 
approximate age of 14.  He stated that he jammed the left 
index during service in boot camp and had had intermittent 
pain in his finger since that time.  Examination of the left 
index finger revealed enlargement of the proximal 
interphalangeal joint.  Flexion of the metacarpal phalangeal 
joint was 90 degrees.  He had 0 degrees of extension, 20 
degrees flexion, and 0 degrees of extension of the proximal 
interphalangeal joint.  The distal interphalangeal was noted 
to be fixed in 20 degrees of flexion.  The report of 
examination notes that when he made a fist, his index finger 
overlapped his third finger by about 30 degrees.  The 
pertinent impression was fracture of the 
index finger, healed.  The examiner stated that the appellant 
appeared to have no particular change in his finger since the 
time of the surgery.  He stated that he did not think that 
any progression of pain in his index finger would be related 
to service.  

At his personal hearing before a hearing officer at the RO in 
March 2000, the appellant testified that he had surgery on 
his left index finger prior to service.  Transcript at 8-9 
(March 2000).  He indicated that he injured his left index 
finger during service in a game of tug of war during boot 
camp.  Id. at 9.  He stated that 
the injury during service aggravated the condition of his 
left index finger.  Id.  He indicated that he had arthritis 
in the left index finger, that he lived with pain in his 
finger, and that it limited his daily activities.  Id. at 10.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303 (2002).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304(b) 
(2002).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (2002).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the appellant was notified in 
the November 1996 rating decision of the reasons and bases 
for the denial of his claim.  He was further notified of this 
information in the January 1997 statement of the case and the 
April 1999 and October 2002 supplemental statements of the 
case.  The Board concludes that the discussions in the 
November 1996 rating decision and in the statement and 
supplemental statements of the case, which were all sent to 
the appellant, informed him of the information and evidence 
needed to substantiate the claim.  In addition, by letter 
dated in May 2001, he was advised of the evidence he needed 
to submit to substantiate his claim, VA's duty to notify him 
about his claim, VA's duty to assist in obtaining evidence 
for his claim, what the evidence must show to substantiate 
his claim, what information or evidence was needed from him, 
what he could do to help with his claim, and what VA had done 
to help with his claim.  By letter dated in December 2002, he 
was advised of the procedures by which to submit additional 
evidence.  These actions satisfied VA's notification 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
appellant has not identified any available unobtained 
evidence that might aid his claim.  The Board notes that the 
appellant was afforded an opportunity to present evidence and 
argument in support of his claim.  In this case, the Board 
finds that VA has done everything reasonably possible to 
assist the appellant.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

Presumption of Soundness

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).  In this case, an old injury to 
the left index finger was noted.  The examiner specifically 
identified deformity, loss of flexion, and function.  
Therefore, the appellant is not entitled to a presumption of 
soundness at service entrance.  The Board's finding in this 
regard is supported by the appellant's consistent accounts, 
both during service and post service, of having had surgical 
repair of a fracture to his left index finger prior to 
service, to include the October 1975 report of having had 
pins inserted into the index finger in 1972.  Thus, the Board 
finds that the residuals of a left index finger fracture, to 
include deformity, loss of flexion, and loss of function, 
preexisted service.  



Aggravation

As the appellant is not entitled to the  presumption of sound 
condition at service entrance, the Board must next determine 
whether a left finger disorder was aggravated during service.

The appellant's left index finger disorder will be considered 
to have been aggravated by service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.

As noted, the evidence establishes that the appellant 
sprained the index finger of his left hand during service in 
October 1975.  At the time of the October 11, 1975 
examination, he had fairly good range of motion.  However, 
when seen on October 15, 1975, he had had another injury.  
There was edema, discoloration and absence of range of 
motion.  On October 20, 1975, flexion had improved to 0-45 
degrees.  When seen in July 1977, he had throbbing pain.  The 
finger was swollen, tender, and painful.  The 1998 VA 
examination disclosed 0 degrees of extension, 20 degrees of 
flexion, 0 degrees extension of the proximal interphalangeal 
joint and distal interphalangeal.  The finger was fixed in 20 
degrees of flexion.  

It is clear from the record that a left index finger 
preexisted service.  It is also clear that there were 
multiple inservice traumas with a resulting decrease in range 
of motion.  The most recent VA examination confirms the 
decreased range of motion.  
Based on the inservice traumas, the decrease in range of 
motion cannot be attributed to natural progress.  
Consequently, the appeal is granted.  





ORDER

Service connection for residuals of a left index disorder is 
granted.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

